  




BLUE RIDGE WNJ, LLC










$4,038,000 6.90% Senior Secured Note













______________




NOTE PURCHASE AGREEMENT




______________







Dated August 28, 2009












--------------------------------------------------------------------------------

BLUE RIDGE WNJ, LLC

P.O. Box 707

 Blakeslee, Pennsylvania  18610
Attention:  Eldon D. Dietterick

NOTE PURCHASE AGREEMENT

Re:

$4,038,000 6.90% Senior Secured Note

Due August 15, 2031

Dated as of

August 28, 2009

Wells Fargo Bank Northwest N.A., as Trustee

MAC:  1228-120, 299 South Main Street, 12th Floor

Salt Lake City, Utah  84111

Attn:  Corporate Trust Services

 Blue Ridge WNJ, LLC, a limited liability company organized under the laws of
the State of New Jersey (the “Company”), agrees with you as follows:

SECTION 1.

DESCRIPTION OF NOTE AND COMMITMENT.

Section 1.1.

Nature of Financing.  The Company desires to borrow funds and to secure
repayment of such borrowing with the Company’s interest in the Property
described below and the rental payments due and payable under the Lease dated
May 18, 2005 (such lease as it may heretofore or hereinafter be amended,
supplemented or modified is hereinafter referred to as, the “Lease”) between the
Company (as successor-in-interest to Net Lease Development LLC, a Delaware
limited liability company), as landlord, and Walgreen Eastern Co., Inc., a
corporation organized under the laws of the State of New York, as tenant
(“Tenant”).   The obligations of the Tenant under the Lease have been guaranteed
by Walgreen Co., an Illinois corporation (the “Lease Guarantor” ), in accordance
with the terms of that certain Guaranty dated May 18, 2005 (the “Lease Guaranty”
).  The real estate which is being leased by the Company to the Tenant (the
“Property”) is more fully described in the Mortgage (hereinafter defined).  

Section 1.2.

Description of Note.  In order to provide for the financing, the Company will
authorize the issue and sale of its 6.90% Senior Secured Note due August 15,
2031 (the “Note”) in the principal amount of $4,038,000.  The Note will be dated
the date of issue, will bear interest from the date of issue until maturity at
the rate of 6.90% per annum and principal and interest thereon will be paid in
installments as provided in the amortization schedule attached as Annex I to the
Note.  The Note will be otherwise substantially in the form attached hereto as
Exhibit A.  Interest on the Note will be computed on the basis of a 360-day year
of twelve 30-day months. You, the above addressee, are hereinafter sometimes
referred to as the “Purchaser.”  




- 1 -




--------------------------------------------------------------------------------

Section 1.3.

Security for the Note.  The Note will be secured by a Mortgage, Security
Agreement, Assignment of Leases and Rents and Fixture Filing Statement dated as
of August 28, 2009 (the “Mortgage”) from the Company for the benefit of the
Purchaser, creating a valid and perfected first mortgage lien on the Property,
together with the buildings, structures and improvements now or hereafter
located thereon, and assigning the Company’s right, title and interest in and to
the Lease therein described.  This Agreement, the Lease, the Mortgage, the
Subordination, Non-Disturbance and Attornment Agreement referred to in
Section 3.1, the Escrow and Servicing Agreement referred to in Section 3.1, the
Indemnity and Guaranty Agreement referred to in Section 3.1, the Hazardous
Material Indemnity Agreement  referred to in Section 3.1 and the Note are herein
collectively referred to as the “Operative Agreements.”

Section 1.4.

Sale of Note.  Subject to the terms and conditions herein contained and on the
basis of the representations and warranties hereinafter set forth, the Company
agrees to issue and sell to you and you agree to purchase from the Company on
the date hereinafter specified, the Note at a price equal to 100% of the
principal amount thereof.  The Note will be delivered to you on August 28, 2009
(the “Closing Date”).  Delivery of the Note on the Closing Date will be made at
the offices of Chapman and Cutler LLP, 111 West Monroe Street, Chicago, Illinois
60603 against payment therefor in Federal or other funds current and immediately
available which shall be pursuant to written payment instructions delivered by
the Company to you prior to the Closing Date.  The Note will be delivered to you
on the Closing Date in the principal amount then to be purchased by you,
registered in your name or in the name of such nominee as specified on
Schedule I attached to the Escrow and Servicing Agreement.

Section 1.5.

Definitions.  Capitalized terms not otherwise defined herein shall have the
respective meanings ascribed thereto in the Mortgage.

SECTION 2.

REPRESENTATIONS.

Section 2.1.

Representations of the Company.  The Company represents and warrants that all
representations set forth in Exhibit B hereto are true and correct as of the
Closing Date and are hereby incorporated herein by reference with the same force
and effect as though herein set forth in full.

Section 2.2.

Representations of the Purchaser.  You represent that you are purchasing the
Note for your own account, for the purpose of investment and not with a view to
the distribution thereof, and that you have no present intention of selling,
negotiating, or otherwise disposing of the Note, it being understood that the
disposition of your property shall at all times be and remain within your
control.  

SECTION 3.

CLOSING CONDITIONS.

Your obligation to purchase and pay for the Note shall be subject to the
following conditions precedent:







- 2 -




--------------------------------------------------------------------------------

Section 3.1.

Execution and Recordation of Agreements.  On or prior to the Closing Date
(a) the following documents, in a form satisfactory to you and your special
counsel, shall have been duly executed, acknowledged and delivered by all
parties thereto, and shall be in full force and effect:

(i)

the Mortgage;

(ii)

the Subordination, Non-Disturbance and Attornment Agreement;

(iii)

the Escrow and Servicing Agreement with RBC Capital Advisors, Inc.;

(iv)

the Indemnity and Guaranty Agreement; and

(v)

the Hazardous Material Indemnity Agreement.

(b)

The foregoing documents described in clause (i) and all necessary financing
statements and similar notices, if and to the extent permitted or required by
applicable law, shall have been recorded or filed for record in each public
office wherein such recording or filing is deemed necessary or appropriate by
you or your special counsel to perfect the liens thereof as against creditors of
or purchasers from the Company and the Tenant.  Without limiting the foregoing,
all taxes, fees and other charges in connection with the execution, delivery,
recording and filing of the foregoing instruments shall have been paid by the
Company or allowance therefor shall have been made by the Company.

Section 3.2.

Delivery of Closing Items.  On or prior to the Closing Date the Company shall
have delivered (or you shall have otherwise received) the following items in a
form satisfactory to you and your special counsel:

(a)

Tenant Estoppel Certificate;

(b)

ALTA “as-built” survey;

(c)

Title Commitment from a title company acceptable to you;

(d)

Phase I Environmental Assessment (no more than six months old);

(e)

MAI Appraisal (no more than six months old);

(f)

Legal opinion of Chapman and Cutler LLP, your special counsel, in the form of
Exhibit C hereto;

(g)

Legal opinion of Shulman Shabbick & Sebelin, counsel for the Company, and the
Law Offices of Gary M. Perkiss, P.C., local New Jersey counsel for the Company,
substantially in the aggregate form of Exhibit D hereto;

(h)

Binder for the Special Risk Policy;




- 3 -




--------------------------------------------------------------------------------

(i)

Evidence of any other insurance required by Section 2.15 of the Mortgage or the
Lease;

(j)

Letter directing Tenant to make all Lease payments to the Escrow Agent (signed
by the Company);

(k)

Letter from zoning authority;

(l)

Certificate of Occupancy;

(m)

Binder for the Residual Value Insurance Policy; and

(n)

Such documents and evidence to establish the existence and good standing of the
Company and the authorization of the transactions contemplated by the Operative
Agreements.

Section 3.3.

Payment of Special Counsel Fees and Expenses.  On or prior to the Closing Date,
the Company shall have paid all reasonable fees and disbursements of your
special counsel for which the Company is responsible, as reflected in the
statement of such special counsel delivered prior to the date of required
payment.

Section 3.4.

Waiver of Conditions.  If on the Closing Date the Company fails to tender the
Note or if the conditions specified in this Section 3 have not been fulfilled,
you may thereupon elect to be relieved of all further obligations under this
Agreement.  Without limiting the foregoing, if the conditions specified in this
Section 3 have not been fulfilled, you may waive compliance by the Company with
any such condition to such extent as you may in your sole discretion determine.
 Nothing in this Section 3.4 shall operate to relieve the Company of any of its
respective obligations hereunder or to waive any of your rights against the
Company.

SECTION 4.

MISCELLANEOUS.

Section 4.1.

Transfer of Note.  At any time and from time to time the holder of the Note may
transfer the Note either (i) by delivery to the Company of written notice of
such transfer together with a copy of the instrument of transfer and specifying
the name and address of the transferee or (ii) upon surrender thereof at the
principal office of the Company duly endorsed or accompanied by a written
instrument of transfer duly executed by such holder or its attorney authorized
in writing.

Section 4.2.

Loss, Theft, Etc. of Note.  Upon receipt of evidence satisfactory to the Company
of the loss, theft, mutilation or destruction of the Note, and in the case of
any such loss, theft or destruction upon delivery of a bond of indemnity in such
form and amount as shall be reasonably satisfactory to the Company, or in the
event of such mutilation upon surrender and cancellation of the Note, the
Company will make and deliver a new Note, of like tenor, in lieu of such lost,
stolen, destroyed or mutilated Note.  The Company may require the payment of a
sum sufficient to cover any stamp tax or governmental charge imposed upon such
reissuance.  If the Purchaser or any other institutional investor is the owner
of any such lost, stolen or destroyed




- 4 -




--------------------------------------------------------------------------------

Note, then the affidavit of the President, a Vice President or other responsible
officer of such owner, setting forth the fact of loss, theft or destruction and
of its ownership of the Note at the time of such loss, theft or destruction
shall be accepted as satisfactory evidence thereof and no indemnity shall be
required as a condition to execution and delivery of a new Note other than the
written agreement of such owner to indemnify and hold the Company harmless.

Section 4.3.

Powers and Rights Not Waived; Remedies Cumulative.  No delay or failure on the
part of the holder of the Note in the exercise of any power or right shall
operate as a waiver thereof; nor shall any single or partial exercise of the
same preclude any other or further exercise thereof, or the exercise of any
other power or right, and the rights and remedies of the holder of the Note are
cumulative to and are not exclusive of any rights or remedies any such holder
would otherwise have, and no waiver or consent shall extend to or affect any
obligation or right not expressly waived or consented to.

Section 4.4.

Notices.  All communications provided for hereunder shall be in writing and
mailed by registered or certified mail or by prepaid overnight air courier and
if to you, addressed to you at the address set forth in Section 12 of the Escrow
Agreement, or if to the Company, addressed to the Company, at P.O. BOX 707,
Blakeslee, Pennsylvania 18610, Attention:  Eldon D. Dietterick or to such other
address as you or the Company shall designate by written notice to the other.

Section 4.5.

Reproduction of Documents.  The Operative Agreements and all documents relating
thereto, including, without limitation, (a) consents, waivers and modifications
which may hereafter be executed, (b) documents received by you at the closing of
your purchase of the Note (except the Note itself), and (c) financial
statements, certificates and other information previously or hereafter furnished
to you, may be reproduced by you by any photographic, photostatic, microfilm,
micro-card, miniature photographic or other similar process and you may destroy
any original document so reproduced.  The Company agrees and stipulates that any
such reproduction shall be admissible in evidence as the original itself in any
judicial or administrative proceeding (whether or not the original is in
existence and whether or not such reproduction was made by you in the regular
course of business) and that any enlargement, facsimile or further reproduction
of such reproduction shall likewise be admissible in evidence.

Section 4.6.

Counterparts.  This Agreement may be executed in any number of counterparts,
each counterpart constituting an original but all together only one Agreement.

Section 4.7.

Successors and Assigns; Survival of Representations.  This Agreement and all
covenants herein contained shall be binding upon and inure to the benefit of the
respective successors and assigns of the parties hereunder.  All covenants,
representations and warranties made by the Company and the Purchaser herein and
made by the Company in any certificates delivered pursuant hereto, whether or
not in connection with the closing, shall survive the closing and the delivery
of this Agreement and the Note.

Section 4.8.

Severability.  Should any part of this Agreement for any reason be declared
invalid, such decision shall not affect the validity of any remaining portion,
which




- 5 -




--------------------------------------------------------------------------------

remaining portion shall remain in force and effect as if this Agreement had been
executed with the invalid portion thereof eliminated and it is hereby declared
the intention of the parties hereto that they would have executed the remaining
portion of this Agreement without including therein any such part, parts, or
portion which may, for any reason, be hereafter declared invalid.

Section 4.9.

Governing Law.  This Agreement and the Note shall be governed by and construed
in accordance with the laws of the State of New Jersey.

Section 4.10.

Captions.  The descriptive headings of the various Sections or parts of this
Agreement are for convenience only and shall not affect the meaning or
construction of any of the provisions hereof.




[Signature Pages Follow]




- 6 -




--------------------------------------------------------------------------------

The execution hereof by you shall constitute a contract between us for the uses
and purposes hereinabove set forth, and this Note Purchase Agreement may be
executed in any number of counterparts, each executed counterpart constituting
an original but all together only one agreement.







BLUE RIDGE WNJ, LLC, a New Jersey limited liability company




By:  Blue Ridge Real Estate Company, a Pennsylvania corporation, as Manager







By

  /s/ Eldon D. Dietterick

Name:  Eldon D. Dietterick

Title:  Executive Vice President and Treasurer







- 7 -




--------------------------------------------------------------------------------

The foregoing Agreement is hereby confirmed and accepted.

WELLS FARGO BANK NORTHWEST N.A., AS TRUSTEE










By  /s/ Val T. Orton

Name:  Val T. Orton

Title:  Vice President







- 8 -


